Case 16-07207-JMC-7A              Doc 3282         Filed 03/19/19         EOD 03/19/19 11:41:07               Pg 1 of 14



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

                      PROPOSED AGENDA OF MATTERS SCHEDULED
                  FOR OMNIBUS HEARING ON MARCH 20, 2019 AT 1:30 P.M.

          Deborah J. Caruso, the chapter 7 trustee in this case (the “Trustee”), by counsel, pursuant

 to the Notice, Case Management and Administrative Procedures (the “Case Management

 Procedures”) approved by the Court on October 4, 2016 [Doc 220], submits this proposed

 agenda for the matters scheduled for the omnibus hearing on March 20, 2019 at 1:30 p.m.

 (prevailing Eastern time) (the “Hearing”). The Trustee anticipates the matters before the Court

 for the Hearing will take approximately one (1) hour.

 I.       DIAL-IN INFORMATION

          The dial-in telephone number for interested parties to participate in the Hearing by

 conference call is 1-800-920-7487; passcode 87599521#. Interested parties planning on

 participating in the Hearing by conference call shall notify the Court before the Hearing by

 contacting Heather Butler (heather_butler@insb.uscourts.gov or 317-229-3833) or Suzette

 Bewley (suzette_bewley@insb.uscourts.gov or 317-229-3862).

 II.      MATTERS SCHEDULED TO BE HEARD AT HEARING

 Lead Bankruptcy Case (Case No. 16-07207)

          1.       Notice of Invoices for Faegre Baker Daniels LLP’s Fees and Expenses for the
                   Period January 1, 2019 through January 31, 2019 (To Be Paid by Debtors’
                   Estate) [Doc 3226], filed by Faegre Baker Daniels LLP.

 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A   Doc 3282      Filed 03/19/19    EOD 03/19/19 11:41:07        Pg 2 of 14




               •   Status: No objections filed by the February 26, 2019 objection deadline.
                           As such, pursuant to the Court’s April 20, 2017 Order [Doc
                           1569], the Trustee has paid 80% of the requested fees and 100%
                           of the requested expenses. Not going forward at the Hearing.

       2.   Notice of Invoices for Faegre Baker Daniels LLP’s Fees and Expenses for the
            Period January 1, 2019 through January 31, 2019 (To Be Paid by Debtors’
            Pension Plan) [Doc 3227], filed by Faegre Baker Daniels LLP.

               •   Status: No objections filed by the February 26, 2019 objection deadline.
                           As such, pursuant to the Court’s April 20, 2017 Order [Doc
                           1569], Faegre Baker Daniels has or will receive in the near future
                           payment of its requested fees and expenses from the respective
                           sources indicated in the notice. Not going forward at the
                           Hearing.

       3.   Notice of Invoice for BGBC Partners, LLP’s Fees and Expenses for the Period of
            January 1, 2019 through January 31, 2019 [Doc 3228], filed by BGBC Partners,
            LLP.

               •   Status: No objections filed by the February 26, 2019 objection deadline.
                           As such, pursuant to the Court’s April 20, 2017 Order [Doc
                           1569], the Trustee has paid 80% of the requested fees and 100%
                           of the requested expenses. Not going forward at the Hearing.

       4.   Request and Application of Catherine Street Associates, LLC for Allowance and
            Payment of an Administrative Expense Claim Pursuant to 11 U.S.C. §§ 365(d)(3)
            and 503(b)(1) [Doc 3202], filed by Catherine Street Associates, LLC.

               •   Status: No objections filed by the March 13, 2019 objection deadline.
                           The Trustee raised an informal objection to the application,
                           which has been resolved pursuant to an agreed upon proposed
                           order that the parties have submitted to the Court. Going
                           forward at the Hearing.

       5.   Trustee’s 12th Omnibus Motion to Compromise and Settle Avoidance Claims in
            the Gross Amount of $50,000.01 or More [Doc 3248], filed by the Trustee.

               •   Status: No objections filed by the March 13, 2019 objection deadline.
                           Going forward at the Hearing.

       6.   Trustee’s Motion for Authority to Pay Certain Secured Personal Property Tax
            Liabilities [Doc 3253], filed by the Trustee.

               •   Status: Uncontested at this time. Objections due by 4:00 p.m.


                                            2
Case 16-07207-JMC-7A      Doc 3282      Filed 03/19/19     EOD 03/19/19 11:41:07         Pg 3 of 14



                               (prevailing Eastern time), March 19, 2019. Going forward at the
                               Hearing.

       7.     Continued hearing on Motion to Confirm Absence of Stay and for Reconsideration
              [Doc 356], filed by the Commonwealth of Massachusetts and the State of New
              Mexico.

                  •   Trustee’s Objection to Motion to Confirm Absence of Stay and for
                      Reconsideration [Doc 504], filed by the Trustee.

                  •   Response to Trustee’s Objection to Motion to Confirm Absence of Stay
                      and for Reconsideration [Doc 543], filed by the Commonwealth of
                      Massachusetts and the State of New Mexico.

                  •   Status: The Trustee will provide an update to the Court at the Hearing
                              regarding the proposed continuation of the stay on a consensual
                              basis to July 1, 2019. The Trustee will request on the record
                              that this matter be continued to the omnibus hearing on June 12,
                              2019 at 1:30 p.m. If granted, not going forward at the Hearing.

 Caruso v. Consumer Financial Protection Bureau, et al. (AP No. 16-50318)

       1.     Continued final hearing on the Trustee’s Motion to Stay, or in the Alternative, for
              Injunctive Relief Enjoining, Prosecution of Pending Litigation Against Debtors
              [Doc 3], filed by the Trustee.

                  •   Objection to Trustee’s Motion to Stay, or in the Alternative, for Injunctive
                      Relief Enjoining, Prosecution of Pending Litigation Against Debtors [Doc
                      19], filed by the Attorney General for the Commonwealth of
                      Massachusetts and the State of New Mexico.

                  •   Consumer Financial Protection Bureau’s Objection to Trustee’s Motion to
                      Stay, on in the Alternative, for Injunctive Relief Enjoining, Prosecution of
                      Pending Litigation Against Debtors [Doc 21], filed by the Consumer
                      Financial Protection Bureau.

                  •   Opposition of Securities and Exchange Commission to Trustee’s Motion to
                      Stay, or in the Alternative, for Injunctive Relief Enjoining, Prosecution of
                      Pending Litigation Against Debtors [Doc 22], filed by the United States
                      Securities and Exchange Commission.

                  •   Trustee’s Reply in Support of Trustee’s Motion to Stay, or in the
                      Alternative, for Injunctive Relief Enjoining, Prosecution of Pending
                      Litigation Against Debtors [Doc 23], filed by the Trustee.




                                                3
Case 16-07207-JMC-7A     Doc 3282      Filed 03/19/19     EOD 03/19/19 11:41:07        Pg 4 of 14



                 •   Consumer Financial Protection Bureau’s Supplemental Objection to
                     Trustee’s Motion to Stay [Doc 76], filed by the Consumer Financial
                     Protection Bureau.

                 •   Supplemental Objection to Trustee’s Motion to Stay, or in the Alternative,
                     for Injunctive Relief Enjoining, Prosecution of Pending Litigation Against
                     Debtors [Doc 84], filed by the Attorney General for the Commonwealth of
                     Massachusetts.

                 •   Trustee’s Supplement to Reply in Support of Trustee’s Motion to Stay, or
                     in the Alternative, for Injunctive Relief Enjoining, Prosecution of Pending
                     Litigation Against Debtors [Doc 87] filed by the Trustee.

                 •   Agreed Entry Resolving Trustee’s Motion to Stay, or in the Alternative, for
                     Injunctive Relief Enjoining, Prosecution of Pending Litigation Against
                     Debtors with Respect to Consumer Financial Protection Bureau [Doc 98],
                     filed by the Trustee and the Consumer Financial Protection Bureau.

                 •   Status: The Trustee will provide an update to the Court at the Hearing
                             regarding the proposed continuation of the stay on a consensual
                             basis to July 1, 2019. The Trustee will request on the record
                             that this matter be continued to the omnibus hearing on June 12,
                             2019 at 1:30 p.m. If granted, not going forward at the Hearing.

 Caruso v. Student CU Connect CUSO, LLC et al. (Adversary No. 17-50101)

       1.     Continued hearing on Motion to Dismiss Complaint with Prejudice of Defendants
              Student CU Connect CUSO, LLC, The Rochdale Group, Inc., Elements Financial
              Federal Credit Union, Bellco Credit Union, Credit Union of America, Directions
              Credit Union, Veridian Credit Union, and Workers Credit Union [Doc 20] filed
              by Student CU Connect CUSO, LLC, The Rochdale Group, Inc., Elements
              Financial Federal Credit Union, Bellco Credit Union, Credit Union of America,
              Directions Credit Union, Veridian Credit Union, and Workers Credit Union and
              Defendant CommunityAmerica Credit Union’s Motion to Dismiss and Brief in
              Support [Doc 22], filed by CommunityAmerica Credit Union.

                 •   Memorandum of Law in Support of Motion to Dismiss Adversary
                     Complaint of Defendants Student CU Connect CUSO, LLC, The Rochdale
                     Group, Inc., Elements Financial Federal Credit Union, Bellco Credit
                     Union, Credit Union of America, Directions Credit Union, Veridian
                     Credit Union, and Workers Credit Union [Doc 21], filed by Student CU
                     Connect CUSO, LLC, The Rochdale Group, Inc., Elements Financial
                     Federal Credit Union, Bellco Credit Union, Credit Union of America,
                     Directions Credit Union, Veridian Credit Union, and Workers Credit
                     Union.



                                              4
Case 16-07207-JMC-7A     Doc 3282      Filed 03/19/19     EOD 03/19/19 11:41:07        Pg 5 of 14



                 •   Joinder by Defendants Elements Financial Federal Credit Union, Bellco
                     Credit Union, Credit Union of America, Directions Credit Union,
                     Veridian Credit Union, and Workers Credit Union to Defendant
                     CommunityAmerica Credit Union’s Motion to Dismiss and Brief in
                     Support [Doc 24], filed by Elements Financial Federal Credit Union,
                     Bellco Credit Union, Credit Union of America, Directions Credit Union,
                     Veridian Credit Union, and Workers Credit Union.

                 •   Plaintiff’s Omnibus Memorandum of Law in Opposition to Defendants’
                     Motions to Dismiss [Doc 29], filed by the Trustee.

                 •   Defendant CommunityAmerica Credit Union’s Reply Brief in Support of
                     its Motion to Dismiss [Doc 33], filed by CommunityAmerica Credit
                     Union.

                 •   Reply Memorandum of Defendants Student CU Connect CUSO, LLC, the
                     Rochdale Group, Inc., Elements Financial Federal Credit Union, Bellco
                     Credit Union, Credit Union of America, Directions Credit Union,
                     Veridian Credit Union, and Workers Credit Union in Support of Their
                     Motion to Dismiss the Adversary Complaint [Doc 34], filed by Student CU
                     Connect CUSO, LLC, The Rochdale Group, Inc., Elements Financial
                     Federal Credit Union, Bellco Credit Union, Credit Union of America,
                     Directions Credit Union, Veridian Credit Union, and Workers Credit
                     Union.

                 •   Joinder by Defendants Elements Financial Federal Credit Union, Bellco
                     Credit Union, Credit Union of America, Directions Credit Union,
                     Veridian Credit Union, and Workers Credit Union to Defendant
                     Community America Credit Union’s Reply Brief in Support of Its Motion
                     to Dismiss [Doc 37], filed by Elements Financial Federal Credit Union,
                     Bellco Credit Union, Credit Union of America, Directions Credit Union,
                     Veridian Credit Union, and Workers Credit Union.

                 •   Status: Per the Court’s March 18, 2019 Order [Doc 84], this matter
                             has been continued to May 1, 2019 at 1:30 p.m. Not going
                             forward at the Hearing.

 Caruso v. American Express Travel Related Services Company, Inc. (AP No. 18-50239)

       1.     Continued status conference.

                 •   Status: The Trustee will provide an update to the Court at the Hearing
                             and will request on the record that this matter be continued to the
                             omnibus hearing on May 1, 2019 at 1:30 p.m. (prevailing Eastern
                             time). If granted, not going forward at the Hearing.



                                              5
Case 16-07207-JMC-7A      Doc 3282     Filed 03/19/19    EOD 03/19/19 11:41:07       Pg 6 of 14



 Caruso v. Volleyball Associates (Adversary No. 18-50182)

       1.     Motion for Default Judgment [Doc 7], filed by the Trustee.

                  •   Status: Per the Court’s March 12, 2019 Order [Doc 11], this matter has
                              been continued to April 10, 2019 at 1:30 p.m. Not going forward
                              at the Hearing.

 Caruso v. Base Hill, Inc. d/b/a Jan Point (Adversary No. 18-50176)

       1.     Motion for Default Judgment [Doc 7], filed by the Trustee.

                  •   Status: Per the Court’s March 14, 2019 Order [Doc 11], this matter has
                              been continued to April 10, 2019 at 1:30 p.m. Not going forward
                              at the Hearing.

 Caruso v. Solar Cleaning (Adversary No. 18-50180)

       1.     Motion for Default Judgment [Doc 8], filed by the Trustee.

                  •   Status: Per the Court’s March 15, 2019 Order [Doc 12], this matter
                              has been continued to April 10, 2019 at 1:30 p.m. Not going
                              forward at the Hearing.

 Caruso v. Janitronics, Inc. (Adversary No. 18-50177)

       1.      Amended Motion for Default Judgment [Doc 9], filed by the Trustee.

                  •   Status: Going forward at the Hearing.

 Caruso v. Pittore Bros. Paving, LLC (Adversary No. 18-50179)

       1.     Motion for Default Judgment [Doc 7], filed by the Trustee.

                  •   Status: Going forward at the Hearing.

 Caruso v. CleanCorp (Adversary No. 18-50173)

       1.     Motion for Default Judgment [Doc 16], filed by the Trustee.

                  •   Status: Going forward at the Hearing.




                                              6
Case 16-07207-JMC-7A         Doc 3282      Filed 03/19/19     EOD 03/19/19 11:41:07     Pg 7 of 14



 III.   NOTICE

        Pursuant to the Case Management Procedures, the Trustee will serve this proposed

 hearing agenda on the Core Group (as defined in the Case Management Procedures) and each

 entity who has filed and served a court filing set to be heard at the Hearing.

                                                       Respectfully submitted,
                                                       RUBIN & LEVIN, P.C.
                                                   By: /s/ Meredith R. Theisen
                                                           Meredith R. Theisen
                                                       Deborah J. Caruso (Atty. No. 4273-49)
                                                       John C. Hoard (Atty. No. 8024-49)
                                                       James E. Rossow Jr. (Atty. No. 21063-29)
                                                       Meredith R. Theisen (Atty. No. 28804-49)
                                                       RUBIN & LEVIN, P.C.
                                                       135 N. Pennsylvania Street, Suite 1400
                                                       Indianapolis, Indiana 46204
                                                       Tel: (317) 634-0300
                                                       Fax: (317) 263-9411
                                                       Email: dcaruso@rubin-levin.net
                                                               johnh@rubin-levin.net
                                                               jim@rubin-levin.net
                                                               mtheisen@rubin-levin.net
                                                       Attorneys for Deborah J. Caruso, Trustee

                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 19, 2019, a copy of the foregoing Proposed Agenda of
 Matters Scheduled for Omnibus Hearing on March 20, 2019 at 1:30 p.m. was filed
 electronically. Pursuant to Section IV.C.3(a) of the Case Management Procedures, notice of this
 filing will be sent to the following parties through the Court’s Electronic Case Filing System.
 Parties may access this filing through the Court’s system.

 John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
 Richard Allyn rallyn@robinskaplan.com
 Robert N Amkraut ramkraut@foxrothschild.com
 Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
 Manuel German Arreaza manuel.arreaza@cfpb.gov
 Todd Allan Atkinson tatkinson@ulmer.com
 Darren Azman dazman@mwe.com
 Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
 Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
 Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com


                                                  7
Case 16-07207-JMC-7A     Doc 3282    Filed 03/19/19   EOD 03/19/19 11:41:07    Pg 8 of 14



 James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
 Joseph E. Bant jebant@lewisricekc.com
 William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
 Ashley Flynn Bartram ashley.bartram@oag.texas.gov
 Alex M Beeman alex@beemanlawoffice.com, abeeman@reminger.com
 Thomas M Beeman tom@beemanlawoffice.com
 Richard James Bernard rbernard@foley.com
 Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
 John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
 Lauren Beslow lauren.beslow@quarles.com
 Brandon Craig Bickle bbickle@gablelaw.com
 Michael Blumenthal michael.blumenthal@tklaw.com
 David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
 Robert A. Breidenbach rab@goldsteinpressman.com
 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kayla D. Britton kayla.britton@faegrebd.com, noticeFRindy@faegrebd.com
 Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
 Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
 Erin Busch ebusch@nebraska.edu
 John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
 Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
 lmolinaro@beneschlaw.com;docket@beneschlaw.com
 James E. Carlberg jcarlberg@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com
 Steven Dean Carpenter scarpenter1@dor.in.gov
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net
 Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
 levin.net;atty_jcasselman@bluestylus.com
 Ben T. Caughey ben.caughey@merchocaughey.com
 Sonia A. Chae chaes@sec.gov
 John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
 Courtney Elaine Chilcote courtney@ckhattorneys.com,
 ckh@ckhattorneys.com;tracy@ckhattorneys.com
 Dale C Christensen christensen@sewkis.com
 Eboney Delane Cobb ecobb@pbfcm.com
 Tiffany Cobb tscobb@vorys.com
 Michael Edward Collins mcollins@manierherod.com
 Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
 Eileen Connor econnor@law.harvard.edu
 Lawrence D. Coppel lcoppel@gfrlaw.com
 Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
 J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
 Erica Dausch edausch@babstcalland.com
 Melissa J. DeGroff mjd@kgrlaw.com, cjs@kgrlaw.com



                                           8
Case 16-07207-JMC-7A    Doc 3282   Filed 03/19/19   EOD 03/19/19 11:41:07   Pg 9 of 14



 Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Stephen Emedi semedi@law.harvard.edu
 Abby Engen aengen@nmag.gov, eheltman@nmag.gov
 Annette England annette.england@btlaw.com
 Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
 Carolyn Meredith Fast carolyn.fast@ag.ny.gov
 Elaine Victoria Fenna elaine.fenna@morganlewis.com
 Andrew W Ferich awf@chimicles.com
 Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
 John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
 Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
 Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
 Robert W. Fuller rfuller@rbh.com
 Carlos Galliani carlos@thelidjifirm.com
 Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com
 Lisa Giandomenico lgiandomenico@nmag.gov
 Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
 Barry S. Gold bgold@mmlawus.com
 John C Goodchild john.goodchild@morganlewis.com
 Douglas Gooding dgooding@choate.com
 John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
 Michael Wayne Grant michael.w.grant@doj.state.or.us
 Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
 Alan Mark Grochal agrochal@tydingslaw.com
 Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
 Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
 Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com
 Wallace M Handler whandler@swappc.com, kkloock@swappc.com
 William J. Hanlon whanlon@seyfarth.com
 Adam Craig Harris adam.harris@srz.com
 Brian Hauck bhauck@jenner.com
 Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
 Michael J. Hebenstreit mjh@whzlaw.com,
 arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
 Amanda Marie Hendren amanda@indianalawgroup.com
 Claude Michael Higgins Michael.Higgins@ag.ny.gov
 Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
 Sean M Hirschten shirschten@psrb.com
 Robert M. Hirsh robert.hirsh@arentfox.com
 John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
 levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
 Curt Derek Hochbein chochbein@rubin-levin.net, mralph@rubin-levin.net;lking@rubin-
 levin.net;atty_chochbein@bluestylus.com
 Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
 Steven Howard Holinstat sholinstat@proskauer.com



                                         9
Case 16-07207-JMC-7A     Doc 3282    Filed 03/19/19   EOD 03/19/19 11:41:07    Pg 10 of 14



  Diana Hooley diana.hooley@state.ma.us
  Thomas Ross Hooper hooper@sewkis.com
  George Wade Hopper ghopper@cohenandmalad.com, klandeck@cohenandmalad.com
  Andrew E. Houha bkecfnotices@johnsonblumberg.com
  Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
  James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
  Christine K. Jacobson cjacobson@jacobsonhile.com, 5412@notices.nextchapterbk.com
  Jay Jaffe jay.jaffe@faegrebd.com, noticeFRindy@faegrebd.com
  David Januszewski djanuszewski@cahill.com
  Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
  Russell Ray Johnson russj4478@aol.com
  Kenneth C. Jones kcjones@lewisricekc.com
  Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
  David J. Jurkiewicz DJurkiewicz@boselaw.com,
  mwakefield@boselaw.com;rmurphy@boselaw.com;dlingenfelter@boselaw.com
  Timothy Q. Karcher tkarcher@proskauer.com
  Alan Katz akatz@lockelord.com
  Richard B. Kaufman richardkfmn@gmail.com
  Carly Kessler ckessler@robinskaplan.com
  John M. Ketcham jketcham@psrb.com, scox@psrb.com
  Taejin Kim tae.kim@srz.com
  Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
  Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
  Jackson Taylor Kirklin taylor.kirklin@usdoj.gov,
  denise.woody@usdoj.gov;melanie.crouch@usdoj.gov
  James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com
  Kevin Dale Koons kkoons@kgrlaw.com
  Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
  Lawrence Joel Kotler ljkotler@duanemorris.com
  Robert R Kracht rrk@mccarthylebit.com
  Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
  David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
  Jerrold Scott Kulback jkulback@archerlaw.com
  Jay R LaBarge jlabarge@stroblpc.com
  Darryl S Laddin bkrfilings@agg.com
  Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
  Vilda Samuel Laurin slaurin@boselaw.com
  Jordan A Lavinsky jlavinsky@hansonbridgett.com
  Todd Evan Leatherman todd.leatherman@ky.gov
  David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
  Anthony Darrell Lehman alehman@hpwlegal.com
  Martha R. Lehman mlehman@salawus.com,
  marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
  Gary H Leibowitz gleibowitz@coleschotz.com,
  blansinger@coleschotz.com;pratkowiak@coleschotz.com
  Donald D Levenhagen dlevenhagen@landmanbeatty.com



                                            10
Case 16-07207-JMC-7A   Doc 3282   Filed 03/19/19   EOD 03/19/19 11:41:07   Pg 11 of 14



  Elizabeth Marie Little elizabeth.little@faegrebd.com
  Edward J LoBello elobello@msek.com
  Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
  Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
  Christopher John Madaio Cmadaio@oag.state.md.us
  John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
  Steven A. Malcoun dsmith@mayallaw.com
  Jonathan Marshall jmarshall@choate.com
  Thomas Marvin Martin tmmartin@lewisricekc.com
  Jeff J. Marwil jmarwil@proskauer.com,
  npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
  Richard J Mason rmason@mcguirewoods.com
  C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
  Ann Wilkinson Matthews amatthews@ncdoj.gov
  Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
  Michael Wesley McBride mmcbride@cohenandmalad.com, klandeck@cohenandmalad.com
  Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
  Maureen Elin McOwen molly.mcowen@cfpb.gov
  Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
  Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
  Robert W. Miller rmiller@manierherod.com
  Sherry Millman smillman@stroock.com
  Jason Milstone jason.milstone@cmsenergy.com
  Thomas E Mixdorf thomas.mixdorf@icemiller.com, susan.cogdill@icemiller.com
  Evgeny Grigori Mogilevsky eugene@egmlegal.com,
  emily@egmlegal.com;mogilevskyer41855@notify.bestcase.com
  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Hal F Morris hal.morris@oag.texas.gov
  Michael David Morris michael.morris@ago.mo.gov
  Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
  kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
  Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
  C Daniel Motsinger cmotsinger@kdlegal.com,
  cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
  Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
  Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com
  Abraham Murphy murphy@abrahammurphy.com
  Justin Scott Murray jmurray@atg.state.il.us
  Alissa M. Nann anann@foley.com, DHeffer@foley.com
  Henry Seiji Newman hsnewman@dglaw.com
  Kevin M. Newman knewman@menterlaw.com, kmnbk@menterlaw.com
  Cassandra A. Nielsen cnielsen@rubin-levin.net,
  atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
  Ryan Charles Nixon rcnixon@lamarcalawgroup.com



                                        11
Case 16-07207-JMC-7A     Doc 3282    Filed 03/19/19   EOD 03/19/19 11:41:07    Pg 12 of 14



  Isaac Nutovic inutovic@nutovic.com
  Michael O'Donnell mike.odonnell@nortonrosefulbright.com
  Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
  Kenneth Pasquale kpasquale@stroock.com
  Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
  Danielle Ann Pham danielle.pham@usdoj.gov
  Anthony Pirraglia anthony.pirraglia@tklaw.com
  Jack A Raisner jar@outtengolden.com,
  kdeleon@outtengolden.com;jquinonez@outtengolden.com
  Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
  Michael Rella mrella@mmlawus.com
  Caroline Ellona Richardson caroline@paganelligroup.com, anna@paganelligroup.com
  James Leigh Richmond James.Richmond@fldoe.org
  Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
  John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net
  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  David A. Rosenthal darlaw@nlci.com
  James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;robin@rubin-
  levin.net;lisa@rubin-levin.net
  Rene Sara Roupinian rsr@outtengolden.com,
  jxh@outtengolden.com;kdeleon@outtengolden.com;rfisher@outtengolden.com;gl@outtengolde
  n.com;jquinonez@outtengolden.com
  Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
  Steven Eric Runyan ser@kgrlaw.com
  Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
  Karl T Ryan stacey@ryanesq.com, kryan@ryanesq.com
  Joseph Michael Sanders jsanders@atg.state.il.us
  Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
  James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
  Ronald James Schutz rschutz@robinskaplan.com
  H. Jeffrey Schwartz jschwartz@robinskaplan.com
  Courtney Michelle Scott cscott1@dor.in.gov
  Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com
  Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
  William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
  Lauren C. Sorrell lsorrell@kdlegal.com,
  ayeskie@kdlegal.com;swaddell@kdlegal.com;cmotsinger@kdlegal.com;shammersley@kdlegal.
  com
  Berry Dan Spears berrydspears616@gmail.com
  Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
  LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
  Jason V Stitt jstitt@kmklaw.com



                                           12
Case 16-07207-JMC-7A       Doc 3282     Filed 03/19/19    EOD 03/19/19 11:41:07       Pg 13 of 14



  Sharon Stolte sstolte@sandbergphoenix.com
  Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
  Jonathan David Sundheimer jsundheimer@btlaw.com
  Nathan L Swehla nswehla@graydon.law
  Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
  Andrew W.J. Tarr atarr@robinsonbradshaw.com
  Eric Jay Taube eric.taube@wallerlaw.com,
  annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
  Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
  levin.net
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
  Jessica L Titler jt@chimicles.com
  David Tocco djtocco@vorys.com, mdwalkuski@vorys.com
  Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
  Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
  Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Michael Ungar MUngar@mwe.com
  Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
  Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
  Rachel Claire Verbeke rverbeke@stroblpc.com
  Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
  Amy L VonDielingen avondielingen@woodmclaw.com
  Amy E Vulpio vulpioa@whiteandwilliams.com
  Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
  Louis Hanner Watson louis@watsonnorris.com
  Jeffrey R. Waxman jwaxman@morrisjames.com,
  jdawson@morrisjames.com;wweller@morrisjames.com
  Christine M.H. Wellons christine.wellons@maryland.gov
  Philip A. Whistler philip.whistler@icemiller.com, melodye.mills@icemiller.com
  Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
  Brandon Michael Wise bwise@prwlegal.com
  Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com
  Joseph Yar jyar@nmag.gov, eheltman@nmag.gov;lgiandomenico@nmag.gov
  James T Young james@rubin-levin.net, lking@rubin-
  levin.net;atty_young@bluestylus.com;mralph@rubin-levin.net
  James E. Zoccola jzoccola@lewis-kappes.com

        I further certify that on March 19, 2019, pursuant to Section IV.C.3(c) of the Case
  Management Procedures, a copy of the foregoing Proposed Agenda of Matters Scheduled for
  Omnibus Hearing on March 20, 2019 at 1:30 p.m. was emailed to the following:

  Arlington ISD/Richardson ISD: Eboney Cobb at ecobb@pbfcm.com
  CEC Red Run, LLC: Alan M. Grochal at agrochal@tydingslaw.com
  SWRE Deal V Building, LLC: Paul Weiser at pweiser@buchalter.com
  Tarrant County/Dallas County: Elizabeth Weller at dallas.bankruptcy@publicans.com


                                               13
Case 16-07207-JMC-7A                 Doc 3282         Filed 03/19/19           EOD 03/19/19 11:41:07   Pg 14 of 14



  Northwest Natural Gas Company: Ashlee Minty at Ashlee.Minty@nwnatural.com
  Solar Drive Business, LLC: Chris W. Halling at challing@hallingmeza.com
  Market-Turk Company: Jordan A. Lavinsky at jlavinsky@hansonbridgett.com
  Taxing Authority for Harris County, Texas: John P. Dillman at houston_bankruptcy@lgbs.com
  Texas Comptroller of Public Accounts: Rachel Obaldo at rachel.obaldo@oag.texas.gov
  Clear Creek Independent School District: Carl O. Sandin at csandin@pbfcm.com
  Synchrony Bank: Recovery Management Systems Corporation at claims@recoverycorp.com
  Bexar County: Don Stecker at sanantonio.bankruptcy@publicans.com
  SWRE Deal V Building, LLC: Nancy K. Swift at nswift@buchalter.com
  TN Dept. of Revenue: Michael Willey at michael.willey@ag.tn.gov
  Florida Department of Education: Benman D. Szeto at benman.szeto@fldoe.org
  Last Second Media, Inc.: T. Todd Egland at tegland@beldenblaine.com
  Hung Duong: Kevin Schwin at kevin@schwinlaw.com
  Travis County: Kay D. Brock at kay.brock@traviscountytx.gov
  Able Building Maintenance: Scott D. Fink at bronationalecf@weltman.com
  Marathon Ventures, LLC: Daniel M. Karger at kargerlaw@gmail.com
  Oklahoma County Treasurer: Tammy Jones at tammy.jones@oklahomacounty.org
  JM Partners LLC: John Marshall at jmarshall@jmpartnersllc.com

                                                                       /s/ Meredith R. Theisen
                                                                       Meredith R. Theisen

  G:\WP80\TRUSTEE\Caruso\ITT Educational - 86723901\Drafts\proposed agenda - 032019.docx




                                                                14
